
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.17


EMPLOYMENT, NONCOMPETITION
AND ARBITRATION AGREEMENT


        This Employment, Noncompetition and Arbitration Agreement ("Agreement")
is made and entered into effective as of November 5, 2001, (the "Effective
Date"), between HBC Management Company, Inc. ("Employer"), and Jeffrey T. Hinson
("Employee").

        This Agreement is made in consideration of the parties' mutual desire to
enter into an employment relationship and the parties' recognition of Employer's
need to protect its legitimate business interests including its Confidential
Information and trade secrets, public image, market share, business
relationships, customer information and goodwill. In consideration of the mutual
promises set out in this Agreement and for other good and valuable
consideration, Employer and Employee agree to the following:

1.Employment.    Employer hereby employs Employee and Employee accepts such
employment as of the Effective Date for the compensation and upon the terms and
conditions set forth in this Agreement.

2.Compensation.

(a)Base Salary, Profit Sharing, and Annual Bonus.

During the Term of Employment (as hereinafter defined), subject to the
conditions hereinafter set forth, as full compensation for all services to be
rendered pursuant to this Agreement, Employer shall pay to Employee cash
compensation as set forth on Exhibit A attached hereto. The Employee's Base
Salary, Profit Sharing, and Annual Bonus shall be reviewed by the Compensation
Committee of Employer's Board of Directors not less frequently than on an annual
basis. Employee's base salary shall be increased 5% each January 1 during the
term hereof, and Employee's Profit Sharing and Annual Bonus may be increased
(but not decreased from the minimum level set forth on Exhibit A) in Employer's
sole discretion. Notwithstanding the above or anything contained in Exhibit A,
Employee's Cash Compensation attributable to any calendar year (i.e., Employee's
Base Salary and Profit sharing paid during a certain calendar year, plus
Employee's Annual Bonus attributable to such calendar year but paid the
following calendar year) during the Initial Employment Term hereunder (including
calendar 2001) shall not be less than $600,000 (prorated for any partial year).
Any shortfall as of the end of a calendar year shall be made up in a lump sum
(subject to applicable withholding and deductions) to be paid during the first
calendar quarter of the subsequent year. The Base Salary, Profit Sharing, and
Annual Bonus paid to Employee shall be payable in accordance with Employer's
general payroll practices, less such deductions or withholdings as may be
required or authorized by applicable law.

(b)Stock Options.

Employee will receive Sixty thousand (60,000) shares of HBC stock options at a
price established on the Effective Date. Thirty thousand (30,000) of these
option shares shall be fully vested upon grant; and the balance shall vest as
follows: 20% on the first anniversary of the stock option grant, with an
additional 20% vesting on each of the following four anniversaries. During the
Term of employment, Employee will be eligible to receive grants of stock
options, on an annual basis, as part of and subject to the terms and conditions
contained in Employer's Long-Term Incentive Plan and the terms and conditions in
an Option Agreement; provided, however, that the termination of any vested
options shall not be accelerated as a result of termination of Employee's
employment with Employer.

1

--------------------------------------------------------------------------------

(c)Additional Benefits.

During the Term of Employment, and subject to the right of Employer to amend or
terminate any employee benefit plan, and further subject to Employer's policies,
procedures and plans generally applicable to full-time, regular, exempt
employees, Employee shall be entitled to (i) vacation and leave benefits;
provided that Employee shall be entitled to a minimum of four weeks of vacation
time, (ii) participation in medical and dental plans, and other employee and/or
group benefit plans, subject to the restrictions of those plans, and (iii)
reimbursement of pre-approved reasonable and necessary business expenses
incurred in connection with the performance of Employee's duties in the normal
course of business of Employer.

(d)Confidentiality of Compensation.

Absent Employer's written consent or unless otherwise required by applicable law
or regulation, Employee agrees not to discuss or disclose his compensation
publicly or with any current, former or prospective employee, any customer,
competitor, or any individual employed in the broadcasting industry.

3.Duties of Employee.

(a)Description of Duties.

Employee shall be employed in the position of Senior Vice President and Chief
Financial Officer of Hispanic Broadcasting Corporation, reporting to the Chief
Executive Officer. The services to be rendered by Employee hereunder shall
include, without limitation and subject to modification based on Employer's
reasonable discretion, all services customarily rendered by persons engaged in
the same or a similar capacity in the broadcast and entertainment industry and
such other services as Employer reasonably may require of Employee from time to
time. Employee shall render Employee's services during the term of this
Agreement primarily in Dallas, Texas, conscientiously, and to the full limit of
Employee's ability; subject in all respects to the supervision, control and
direction of Employer. In order to perform his duties hereunder, Employee shall
travel to such locations as Employer may deem advisable. In addition, it is
understood that Employee may work from an off-site location for up to four weeks
per calendar year, provided that he can reasonably perform his duties from such
location. Employer's judgment shall be final and controlling in all matters
including, without limitation, matters of business judgment.

(b)Standards of Performance and Conduct.

Employee shall devote substantially his full time, attention and best efforts in
performing his duties as Chief Financial Officer for Employer, and in promotion
of the affairs and interests of Employer. Employee agrees to at all times
perform faithfully and to the best of his ability, experience and talent all of
the duties that may be required of him under this Agreement and conduct himself
in a manner to enhance the public image and acceptance of Employer.

Employee agrees further to comply at all times with all rules and regulations of
applicable governmental agencies and with the standards, policies, instructions,
directions, rules and regulations which may from time to time be established by
Employer, related to the performance of his duties as Chief Financial Officer
for Employer. In addition, Employee shall comply with and conform to all
policies, rules and regulations of Employer's current version of the Employment
Policies and Benefits Handbook or any other document setting forth Employer's
policies, rules and regulations.

(c)Exclusivity of Service.

2

--------------------------------------------------------------------------------

Employee agrees to devote substantially all of his working time, best efforts
and attention to the affairs and interests of Employer, and Employer shall be
entitled to Employee's services and the benefits of Employee's skills and
efforts as a full-time employee. Employee shall not, directly or indirectly,
render any service of a business, commercial or professional nature to any other
person or organization, whether for compensation or otherwise, without the prior
written consent of Employer, which shall not be unreasonably withheld so long
as, in Employer's reasonable judgment, such rendering of service will not or
does not interfere with Employee's performance of his duties as described in
this Agreement.

(d)Absence of Restrictions.

Employee represents and warrants to Employer that he knows of no reason that he
cannot legally enter into this Agreement and perform the services described
hereunder for Employer's benefit. Specifically, Employee represents that he is
not a party to any existing agreement containing a noncompetition provision or
any other restrictive agreement with respect to (i) the nature of any services
of business which he is entitled to perform or conduct under this Agreement,
(ii) the disclosure or use of any information which directly or indirectly
relates to the nature of the business of Employer or the services to be rendered
by Employee under this Agreement, or (iii) any other restriction which would
restrict his employment by Employer or the performance of his duties under this
Agreement.

4.Duration of Employment.    The term of Employee's employment shall continue
pursuant to this Agreement from the Effective Date for a period of three (3)
years ("Initial Term of Employment"), subject to a later extension or earlier
termination under the provisions of this paragraph ("Term of Employment"). The
Initial Term shall automatically be extended for an additional one-year term on
each the anniversary of this Agreement unless, before such anniversary, either
party shall give notice to the other that it elects to terminate this automatic
extension provision.

(a)Termination Without Cause.

Employer shall have the right to terminate Employee's employment under this
Agreement, at Employer's election in its sole discretion, without Just Cause, at
any time. In the event of such termination without Just Cause, and in lieu of
notice to Employee, Employer shall pay to Employee a lump sum equal to the
minimum level of annual compensation set forth on Exhibit A hereto, prorated
over any remaining period of the Initial Term of Employment, less such
deductions or withholdings as may be required or authorized by applicable law.
This payment shall not otherwise be subject to offset or mitigation.

(b)Termination by Death or Disability.

Employee's employment shall terminate automatically upon the death or disability
of Employee. For purposes of this Agreement, disability means Employee's
inability, with or without reasonable accommodation in accordance with the
Americans With Disabilities Act, whether a physical or mental disability, to
substantially perform his services hereunder (i) for a period of four
consecutive months, or (ii) for shorter periods aggregating six months during
any twelve month period. If Employer and Employee are unable to agree whether
Employee is disabled, the question will be decided by a licensed physician to be
designated and paid for by Employer, subject to the approval of Employee, which
approval may not be unreasonably withheld, whereby the designated physician's
determination is agreed by both parties to be final and binding.

(c)Termination for Just Cause.

3

--------------------------------------------------------------------------------

Employer shall have the right to terminate the employment of Employee under this
Agreement, for "Just Cause," which for purposes of this Agreement shall mean the
occurrence of any of the following:

i.The material neglect or failure of Employee to perform his job duties
satisfactorily after receiving notice from Employer of such deficiencies and
being afforded a reasonable opportunity to remedy them;

ii.The conviction of Employee for a felony or a misdemeanor involving fraud,
embezzlement, theft, dishonesty, or any act of moral turpitude;

iii.Any breach of any of the terms of this Agreement; provided, however, that
Employee shall have 30 days after written notice from Employer to cure any
non-egregious or non-material breach, and Employer may, in its reasonable
discretion, provide Employee a reasonable opportunity to remedy a material
breach consistent with Employer's customary practices of dealing with similar
breaches by its senior executives;

iv.Any material unlawful treatment of Employer's employees by Employee if
Employee shall fail to cure such treatment after reasonable notice from
Employer;

v.Any material act of dishonesty, misconduct, disloyalty, fraud, gross
negligence, insubordination or misappropriation of confidential information;

vi.A material failure to follow any instructions, policies or rules from or by
Employee's supervisor including the policies contained in Employer's current
Employment Policies and Benefits Handbook, which failure continues without cure
by Employee after written notice from Employer;

vii.The habitual abuse of alcohol or any illegal drug that continues after
written notice from Employer;

viii.Any other conduct that is materially detrimental to Employer's business or
reputation and/or exposes Employer to material liability based upon the act(s)
of Employee.




5.Payment Upon Termination of Employment.    In the event of the termination of
Employee's employment under sub-paragraphs 4(b) or (c) of this Agreement,
Employer's obligations under paragraph 2 of this Agreement shall cease without
further responsibility by Employer to Employee or Employee's legal
representative, other than for the payment of accrued Base Salary through either
1) in the case of termination under sub-paragraphs ii or v sub-paragraph 4(c) of
this Agreement, the date of termination, or 2) a date that is 180 days after the
date of termination (and not subject to offset or mitigation), and the payment
or provision of other accrued benefits required by law, and the coverage,
benefits or provision of any employee benefit plan as required by law.

6.Property Rights.    All recordings, programming, commercials, data, copy,
marketing materials, business plans, customer lists, financial information,
research results, and written materials, whether or not generated or created by
Employee during the term of this Agreement, are the exclusive property of
Employer. All documents or other tangible property and concepts or inventions or
other intangible property relating in any way to the business of Employer which
are conceived of or generated by Employee or come into Employee's possession
during employment shall be and remain the property of Employer. Employee must
return all such documents and tangible property to Employer on termination of
employment or at such earlier time as Employer may request.

7.(Intentionally Omitted)

8.Confidentiality.

4

--------------------------------------------------------------------------------

(a)Definition of Confidential Information.


The term "Confidential Information" as used in this Agreement shall include all
ideas, materials, information, data, records, trade secrets, methods or plans
developed, used or employed by Employer or any of its radio stations, affiliates
or customers and not generally known to the public. Confidential Information
also includes, without limitation, all information regarding Employer, or any of
its radio stations, affiliates or customers with regard to their respective
financial affairs, accounts, marketing plans, operations, policies, procedures,
strategies, program formats, plans for development of new services and expansion
into new areas or markets, internal operations, business strategies, budgets,
pricing, products, properties, processes, rate structure, services, listening
audience information, customer or advertiser lists and specific information
relating to needs, preferences, and pricing structure, sales and promotional
programs targeting direct and agency accounts, information regarding prospective
and strategic alliances and acquisitions, commission structure, employee names
and addresses, employment histories, compensation, placements, or any other
customer and employee information contained in Employer's files, together with
all written, graphic, recorded and other materials relating to all or any of the
same; provided, however, that Confidential information shall not include
information which properly and lawfully has become generally known to the public
rather than as a result of the act or omission of Employee.

(b)Importance of Confidential Information.

Employee acknowledges that in and as a result of his employment by Employer, he
will be making use of, acquiring, accessing and/or adding to Confidential
Information. Employee recognizes that access to and knowledge of this
information is essential to the performance of Employee's duties hereunder.
Employee acknowledges and agrees that Employer's Confidential Information is a
valuable, special and unique asset of Employer and such Confidential Information
is extremely important in the highly competitive radio broadcast industry.
Employee acknowledges that the disclosure of any Confidential Information may
cause imminent harm and substantial, irreparable injury, including loss of
profit and other damages such as loss of goodwill and a decrease in market share
which are difficult to calculate. Employee acknowledges that Employer retains a
proprietary interest in its Confidential Information that persists beyond the
termination of Employee's employment by Employer. Employee further acknowledges
that the preservation and protection of the Confidential Information is an
essential part of Employee's employment by and business relationship with
Employer and that Employee has a duty of fidelity and trust to Employer in
handling the Confidential Information.

(c)Non-Disclosure or Misuse.

As a material inducement to Employer to enter into this Agreement and pay
Employee the Base Salary as set forth on Exhibit A attached hereto, Employee
covenants and agrees that he shall not, at any time (whether during the term of
this Agreement or after expiration or termination), without the prior written
consent of Employer in each instance or as otherwise may be required by law or
legal process, disclose to any person or entity any Confidential Information, or
utilize such Confidential Information for Employee's own benefit, or for the
benefit of any third party, until such time, if ever, as such Confidential
Information becomes general public knowledge (unless caused by any act of
Employee in violation of this Agreement). Employee will take all reasonable
steps necessary, or reasonably requested by Employer, to ensure that all
Confidential Information is kept confidential for the use and benefit of
Employer. Further, all memoranda, records or other documents constituting
Confidential Information compiled by, made available to or under the control of
Employee

5

--------------------------------------------------------------------------------

during the Term of this Agreement, relating to Employer, shall be the property
of Employer and shall be promptly delivered to Employer on the termination of
Employee's employment or at any other time upon the request of Employer.
Employee agrees he will not make or retain any copy of or extract from such
materials.

9.Noncompetition and Nonsolicitation Agreements.    Employee acknowledges and
agrees that information, including the Confidential Information, he has acquired
and will acquire during the course of his employment will enable Employee to
irreparably injure Employer if Employee should engage in any business that is
competitive with the business conducted by Employer. Employee also acknowledges
that his position is one, which requires public involvement with Employer, thus
the position requires loyalty to preserve a positive public image of Employer
and to prevent injury to Employer by participating in a competing business.
Therefore, in consideration of the compensation and benefits provided to
Employee and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, Employee hereby agrees as follows:

(a)Noncompetition.

During the Term of this Agreement and for a period of one (1) year following the
termination of Employee's employment by Employer for cause, Employee will not,
directly or indirectly, be employed by any other Spanish language radio
programming business, Spanish language radio station, or Spanish language
television station or network, whose signal or programming is available by
over-the-air broadcast or subscription, within any Total Survey Area (TSA) as
currently defined by The Arbitron Company in its Radio Market Reports in which
Employer has operations during the term hereof.

(b)Nonsolicitation of Employees.

During the Term of this Agreement and for a period of one (1) year following the
termination of Employee's employment with Employer for any reason, including
termination without cause, Employee shall not, on Employee's own behalf or on
behalf of any other person or entity, hire, solicit, seek to hire, or offer
employment to any person who is, during such time frame, an employee of Employer
or in any other manner attempt, directly or indirectly, to influence, induce, or
encourage any employee of Employer to leave the employment of Employer.

(c)Nonsolicitation of Business Relationships.

During the Term of this Agreement and for a period of one (1) year following the
termination of Employee's employment by Employer for cause, Employee will not,
within the TSA of any market in which Employer has operations during the term
hereof, directly or indirectly solicit Employer's customers, for the purpose of
engaging in any business which is the same as or similar to the business in
which Employer is engaged. For purposes of this Agreement, the term "customers"
means all persons or entities with whom Employee has, during the period of
Employee's employment with Employer, had contact with by virtue of Employee's
position with Employer, and to whom Employer or any of its radio stations or
affiliates has sold any product or service, whether or not for compensation,
within a period of one year prior to the time Employee ceases to be employed by
Employer.

(d)Reasonableness of Restrictions.

Employee has carefully read and considered the provisions of this paragraph 9,
and having done so, agrees that the restrictions set forth herein, including,
but not limited to, the time period of restriction, the geographic areas of
restriction, and the scope of the restriction are fair and reasonable, are
supported by sufficient and valid consideration, and these restrictions do not
impose any greater restraint than is necessary to protect the goodwill and other

6

--------------------------------------------------------------------------------

legitimate business interests of Employer and its affiliated entities, officers,
directors, shareholders and other employees. Employee acknowledges that these
restrictions will not prevent him from obtaining gainful employment in
Employee's occupation or field of expertise or cause him undue hardship; that
there are numerous other employment and business opportunities available to him
that are not affected by these restrictions; and that Employee's ability to earn
a livelihood without violating such restrictions is a material condition to
employment with Employer.

(e)Notification.

Employee agrees that Employer may notify any person or entity employing Employee
or evidencing an intention of employing Employee of the existence and provisions
of this Agreement.

10.Communications Act.    Reference is made to Section 508 of the Federal
Communications Act which provides, in part, as follows:

"[A]ny person, who in connection with the production or preparation of any
program or program matter which is intended for broadcasting over any [radio]
stations, accepts or agrees to accept, or pays or agrees to pay, any money,
services or other valuable consideration for the inclusion of any matter as a
part of such program or program matter, shall, in advance of such broadcast,
disclose the fact of such acceptance or payment or agreement to the payee's
employer, or to the person for whom such program or program matter is being
produced, or to the license of such station over which such program is
broadcast. [A]ny person who supplies to any other person any program or program
matter, which is intended for broadcasting over any [radio] station shall, in
advance of such broadcast, disclose to such other person any information of
which he has knowledge, or which has been disclosed to him, as to any money,
service or other valuable consideration which any person has paid or accepted,
or has agreed to pay or accept, for the inclusion of any matter as a part of
such program or program matter."

Employee acknowledges that Employee is familiar with the requirements of Section
508 of the Federal Communications Act and is aware that the violation of any of
the provisions thereof constitutes a criminal offense. Employee represents and
warrants that Employee has not violated and will not violate any of the
provisions of said Section 508, and has not done and will not do any act which
would require disclosure pursuant to said Section 508.

11.Court's Right to Reform Restrictions.    The parties have attempted to limit
Employee's right to compete only to the extent necessary to protect Employer
from unfair competition. However, should a court of competent jurisdiction
determine that the scope of the covenants contained in paragraphs 8 and 9
exceeds the maximum restrictiveness such court deems reasonable and enforceable,
the parties intend that the court should reform, modify and enforce the
provision to such narrower scope as it determines to be enforceable under the
circumstances existing at that time.

12.Severability.    If any provision, paragraph or subparagraph of this
Agreement is held by any court to be void or unenforceable in whole or in part,
such adjudication shall not affect the validity of the remainder of the
Agreement, including any other provision, paragraph or subparagraph. Each
provision, paragraph or subparagraph is separable and severable from every other
provision, paragraph and subparagraph, and this Agreement shall be construed and
enforced as if such void

7

--------------------------------------------------------------------------------

or unenforceable portion were never a part of this Agreement and the remaining
provisions, paragraphs and subparagraphs of this Agreement shall remain in full
force and effect.

13.Enforcement of Covenants.    Employee acknowledges that compliance with the
confidentiality, noncompetition or nonsolicitation restrictive covenants
contained in paragraphs 8 and 9 of this Agreement is necessary to protect the
business and goodwill of Employer. Employee also acknowledges that a breach of
such covenants will result in irreparable and continuing damages to Employer,
for which money damages may be an insufficient remedy to Employer. Further,
Employee acknowledges that the ascertainment of the full amount of damages in
the event of Employee's breach of any provision of this Agreement would be
difficult. Consequently, Employee agrees that, in the event of a breach or
threatened breach the restrictive covenants, that the parties, in addition to
all other remedies they may have, and in lieu of or in addition to arbitration
proceedings, shall be entitled to both (a) temporary, preliminary and/or
permanent injunctive relief in any court of competent jurisdiction to restrain
the breach of or otherwise to specifically enforce any of the covenants in order
to prevent the continuation of such harm; and (b) money damages insofar as they
can be determined. Nothing in this Agreement shall be construed to prohibit
Employer from also pursuing any other remedy, the parties having agreed that all
remedies are cumulative.

14.Arbitration.    As a part of, and in consideration for this Agreement and the
compensation and other benefits paid herein and in consideration for the
Employer's mutual agreement to arbitrate certain claims, Employee agrees that
any dispute he may have against Employer, its subsidiaries, affiliates,
directors, officers, agents, representatives, attorneys, employees, successors
or assigns, under either state or federal law, arising out of this Agreement,
Employee's employment or Employee's termination of employment, will be submitted
to final and binding arbitration in accordance with Employer's then current
arbitration procedures.

However, nothing in this paragraph 14 shall be construed to prevent Employer
from asking a court of competent jurisdiction to enter appropriate equitable
relief to enjoin a violation of the confidentiality, noncompetition and
nonsolicitation provisions contained in paragraphs 8 and 9 of this Agreement.
Employer shall have the right to seek such relief in connection with or apart
from the parties' rights under this clause to arbitrate all disputes.

Employee expressly acknowledges that Employer's arbitration procedures requires
Employee to initiate the arbitration procedure within one hundred and eighty
days (180) days after Employee's termination or resignation or after Employee
knows or should have known of the adverse employment action. By agreeing to
arbitrate, Employee understands that Employee and Employer are mutually agreeing
to submit all disputes to an arbitral rather than judicial forum.

Employee and Employer agree that, based on Employer's current arbitration
procedures, which procedures may be changed by Employer with thirty (30) days
written notice to Employee, an arbitrator will be selected from JAMS/Endispute
(JAMS) and that JAMS shall schedule any arbitration and appoint the arbitrator,
if the parties cannot agree on the selection of the arbitrator. Employee
understands that the cost of the arbitrator will be borne equally by Employee
and Employer, and that the decision of the arbitrator shall be final and
binding. In the event that either party to this Agreement brings or pursues a
dispute in a court of law, which dispute is subject to final and binding
arbitration in accordance with this Agreement and should have been brought or
submitted to arbitration, that party shall pay all reasonable attorneys' fees
and court costs incurred by the other party in filing any motion to compel
arbitration, motion to dismiss or other pleading with said court to enforce
arbitration under those procedures.

15.Acknowledgment.    Employee acknowledges and agrees with each of the
following statements:

8

--------------------------------------------------------------------------------

(a)I am executing this Agreement voluntarily and without any duress or undue
influence by Employer or anyone else;

(b)I have carefully read this Agreement. I have asked any questions needed for
me to understand the terms, consequences and binding effect of this Agreement
and I fully understand the terms, consequences and effect of this Agreement; and

(c)I was given ample time to seek the advice of an attorney of my choice before
signing this Agreement.



16.Notices.    Any notices or writings required under this Agreement shall be
regarded as delivered when a copy of the same shall have been sent by certified
mail with postage prepaid or personally delivered to such parties at the
following addresses or at such other addresses as the parties shall hereafter
designate in writing:


TO EMPLOYEE:   Jeffrey T. Hinson     3440 Potomac Avenue     Dallas, Texas 75205
TO EMPLOYER
 
HBC Management Company, Inc.     3102 Oak Lawn Avenue, Suite 215     Dallas,
Texas 75219     Attn: Chief Executive Officer

Hand-delivered notices shall be deemed communicated upon receipt; mailed notices
shall be deemed communicated four days after mailing. Any party may change the
address to which notices should be sent by giving notice as provided in this
section.

17.Modification.    No change or modification of this Agreement shall be valid
or binding upon the parties to this Agreement, nor shall any waiver of any term
or condition in the future be so binding, unless such change or modification or
waiver is in writing and signed by the parties to this Agreement.

18.Applicable Law, Venue and Jurisdiction.    This Agreement shall be governed
by and construed in accordance with the substantive laws of the state of Texas,
without regard to the rules governing conflicts of laws. The parties agree that
this Agreement will be deemed to be executed and performable in Dallas County,
Texas.

19.Assignment.    By reason of the special and unique nature of the services
hereunder, it is agreed that neither party hereto may assign any interest,
rights or duties which it or they may have in this Agreement without the written
consent of the other, provided, however, that Employer may, without the written
consent of Employee, assign this Agreement to (a) any entity into which Employer
is merged or to which Employer transfers substantially all of its assets, or (b)
any entity controlling, under common control with, or controlled by Employer.

20.No Waiver.    The failure to enforce at any time any of the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions of this Agreement shall in no way be construed (a) to be a
waiver of such provisions, or (b) to affect the validity of this Agreement, or
any part of this Agreement, or the right of either party to enforce each
provision in accordance with the terms of this Agreement.

21.Costs.    If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
attorney's fees and costs in addition to any other relief to which the
prevailing party may be entitled.

9

--------------------------------------------------------------------------------

22.Legal Authorization to Work in the United States.    Employee acknowledges
that his employment under this Agreement is contingent upon his submitting the
legally required proof of his identity and authorization to work in the United
States. Employee agrees that on his first day of employment, he will provide the
required identification pursuant to federal regulations. Employee also
acknowledges that his continued employment under this Agreement is contingent
upon his maintenance of proper and legal authorization to work in the United
States.

23.Entire Agreement.    This written Agreement contains the sole and entire
agreement and understanding between the parties, and supersedes any and all
prior agreements and understandings. The parties acknowledge and agree that no
representations with respect to the subject matter of this Agreement or any
representations, promises, agreements or understandings, whether written or
oral, relating to the employment of Employee by Employer not contained herein
shall be of any force or effect. Further, each of the parties hereto
acknowledges that they have relied upon their own judgment in entering into this
Agreement.

        THIS AGREEMENT has been executed in duplicate counterparts and each of
the duplicate originals shall be deemed to be an original. This is duplicate
original number            .

        EXECUTED the day, month, and year first above written.

EMPLOYER:   EMPLOYEE:  
HBC Management Company, Inc.
 
 
 
By: /s/  MCHENRY T. TICHENOR, JR.      

--------------------------------------------------------------------------------

Chief Executive Officer
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
 

10

--------------------------------------------------------------------------------


EXHIBIT "A"



Base Salary:
 
$300,000 per annum, payable semi-monthly
Profit Sharing:
 
$150,000 target, based on a percentage of budgeted EBITDA, payable monthly
Annual Bonus:
 
Employee will be entitled to receive an annual bonus at the discretion of the
Compensation Committee of Employer's Board of Directors. The target Annual Bonus
for calendar 2001 (payable in 2002) is $150,000.

11

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT, NONCOMPETITION AND ARBITRATION AGREEMENT
EXHIBIT "A"
